DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 05/21/2021 and 08/26/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heczko (US 2015/0245421), and further in view of Baarman et al. (US 2015/0242660 herein Baarman).
Regarding claim 1, Heczko teaches a smart appliance for heating a package, the package including a container for containing contents and a package intelligence and communication module for storing and communicating package design and package content related data (read as package 1 includes a container 2 and inductively heatable element 3) (Heczko – Figure 1, Figure 2, and [0072]), the smart appliance comprising: 
an energizing unit for applying energy to the package (read as inductively heatable element 3) (Hezcko – Figure 1, Figure 2, Figure 6, and [0072]); 
a sensor for measuring an energy response of the energizing unit applying energy to the package (read as electrical sensor 111) (Heczko – Figure 6, and [0079]); 

a transmitter for transmitting a signal to the package intelligence and communication module of the package (read as transmitted to controller) (Heczko – Figure 6, [0181], and [0189]); 
a receiver for receiving the package design and content related data from the package intelligence and communication module of the package (Heczko – Figure 6, and [0139]); 
the energizing unit including a processor for controlling the energy applied to the package and its contents based on the package design and content related data (read as controller 107) (Heczko – [0079]); 
However, Heczko fails to teach wherein the energizing unit is configured to authenticate the package based on the energy response measured by the sensor compared to an energy response associated with a legitimate version of the package.
In the related art, Baarman teaches wherein the energizing unit is configured to authenticate the package based on the energy response measured by the sensor compared to an energy response associated with a legitimate version of the package (read as operable to identify and/or authenticate a product or product container when used in combination with a contactless power supply optionally associated with a point of sale display; predetermined profile in response to the identification and authentication of the package 928) (Baarman – [0165], [0167], and [0179]).

Regarding claim 2 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising a network interface for interfacing with a remote user device via a wide area network to notify a user of package-content related data, such as temperature and time safety (read as inductive identification profile can indicate the desired temperature setting for an item within a product container; data transmission may be accomplished through hard-wired networks, wireless technology, or other suitable communication system; the product requires a specific temperature or in situations where the maximum temperature should be regulated for safety reasons) (Baarman – [0015], [0098], [0119], and [0124]).
Regarding claim 3 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising a charging module for configuring the energizing unit to apply charging energy to a chargeable package or device (read as the portable device includes a secondary coil 442 and series resonant capacitor 444 to form a secondary tank circuit, a rectifying and charging sub-circuit 446 connected to the output of the secondary tank circuit, a battery 448 connected to the output of the rectifying and charging sub-circuit 446; charging and heating can occur simultaneously) (Baarman – [0127], [0133], [0136], and [0191]). 
claim 4 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising a preparation interface for interacting with the package intelligence and communication module during preparation of the package (Heczko – [0070]-[0071]).
Regarding claim 5 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes authentication data (read as operable to identify and/or authenticate a product or product container when used in combination with a contactless power supply optionally associated with a point of sale display; predetermined profile in response to the identification and authentication of the package 928) (Baarman – [0165], [0167], and [0179]).
Regarding claim 6 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes product life/expiration data (read as contactless power supply determines at step 802 if the timer has expired; if the timer has expired and no further motion is detected, the contactless power supply will enter a standby mode at step 804 and monitor for motion at step 806) (Baarman – [0158]).
Regarding claim 7 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes anti-counterfeit data (read as contemporary product packaging increasingly utilizes RFID labels as one aspect of inventory control, anti-counterfeiting and/or tamper-proof measures) (Baarman – [0003]).
claim 8 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes power profile data for energizing the contents according to a time profile (read as inductive identification profile can indicate a battery is in need of additional charge, or the inductive identification profile can indicate the desired temperature setting for an item within a product container; controller 390 is then able to translate the inductive identification profile into a unique device or package identification code and the contactless power supply 380 then utilizes the identification code to provide power to the container 400 according to the specific needs of the container 400 and the contents therein; upon identification and authentication, the contactless power supply can provide power to the product or product container according to a predetermined profile) (Baarman – [0015], [0124], and [0165]).
Regarding claim 9 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes temperature profile data including minimum liquid temperature, maximum liquid temperature, time and temperature profiles, altitude offsets based on location (read as the inductive identification profile can indicate a battery is in need of additional charge, while other embodiments the inductive identification profile can indicate the desired temperature setting for an item within a product container) (Baarman – [0015]).
Regarding claim 10 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the package design and package content related data includes 
Regarding claim 11 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising coils for surrounding the package during energizing to fast heat the contents (read as inductive heating system for a product container or portable device, the inductive heating system includes a contactless power supply 380 and a product container 400 wherein the contactless power supply 380 includes a power supply 382, an inverter 384 electrically coupled to the output of the power supply 382, and a tank circuit includes a series of capacitor 386 and primary coil 388) (Baarman – [0123]).
Regarding claim 12 as applied to claim 1, Heczko as modified by Baarman further teaches wherein the transmitter includes an optical energy element (LED laser) and the package intelligence and communication unit includes a P-chip (read as visual elements can include one or more LEDs, OLEDs, etc.; printed circuit board material using discrete components or chips) (Baarman – [0013], [0140], [0143], [0156], and [0163]).
Regarding claim 13 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising a temperature sensor on the appliance for sensing 
Regarding claim 14 as applied to claim 1, Heczko as modified by Baarman further teaches further comprising a control subsystem including a communications circuit for receiving package related information from a wide area network (read as microcontroller 112, driver 108, and a transmitter 114; microcontroller 112 can be electrically connected to the driver 102 to control the driver output, and the operating frequency; Wi-Fi) (Baarman – Figure 1, [0095], [0098], and [0110]).

Regarding claim 15, Heczko teaches a method of using a smart appliance for heating a package, the package including a container for containing contents and a package intelligence and communication module for storing and communicating package content-related data (read as package 1 includes a container 2 and inductively heatable element 3) (Heczko – Figure 1, Figure 2, and [0072]), the smart appliance comprising an energizing unit for applying energy to the package (read as inductively heatable element 3) (Hezcko – Figure 1, Figure 2, Figure 6, and [0072]): a package interface for interacting with the package intelligence and communication module of the package (Heczko – [0066]), the package interface including: a transmitter for transmitting a signal to the package intelligence and communication module of the package (read as the heating apparatus may use a wireless connection to transmit appropriate information to the manufacturer via the Internet) (Heczko – Figure 6, [0181], [0189], and [0205]); and a receiver for receiving the package content related 
receiving information from the package relating to the package contents (read as receiving information from a consumer or other entity) (Heczko – Figure 6, [0066], and [0139]);
adjusting the energy applied to the package based on the received information (read as additional features of the heating apparatus may include consumer-adjustable heat settings; the heating apparatus is adapted to detect the package and adjust its control protocol) (Heczko – [0122], and [0133]);
measuring, with a sensor, a measured energy response to energy applied to the package (read as heating protocol includes controller 107 processes inputs from various sensors; contactless power supply 380 applies power to the primary coil 388 at an identification frequency then evaluates the reflected impedance of the product container using a current or voltage sensor) (Heczko – [0082], [0096], [0123], and [0136]).
However, Heczko fails to teach authenticating the product package by comparing the measured energy response to an energy response associated with a legitimate version of the product package.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Baarman into the teachings of Heczko for the purpose of identification and authentication of products and product packaging that can access identification profiles with desired settings for an item within a product container. 
Regarding claim 16 as applied to claim 15, Heczko as modified by Baarman further teaches further comprising the step of controlling the temperature of the package contents based on predetermined characteristics (read as when the current in the primary tank circuit passes a threshold value, a controller in the contactless power supply is able to record the frequency at which the event occurred, and correlate that frequency to a temperature of the container 360 or its contents using a look-up table; when the temperature of the container 360 or its contents is determined to be less than the desired temperature, the contactless power supply can provide a suitable time varying voltage across the primary tank circuit to heat the ferromagnetic material 364 and the corresponding container contents) (Baarman – [0122]).
claim 17 as applied to claim 15, Heczko as modified by Baarman further teaches further comprising the step of receiving information from an authentication server to validate a product package (read as operable to identify and/or authenticate a product or product container when used in combination with a contactless power supply optionally associated with a point of sale display; predetermined profile in response to the identification and authentication of the package 928) (Baarman – [0165], [0167], and [0179]).
Regarding claim 18 as applied to claim 15, Heczko as modified by Baarman further teaches further comprising the step of receiving information about the package contents from a remote data storage (read as central hub 168 can include a memory adapted to maintain historical product inventory levels as product containers 104 are added to or removed from the point of sale display) (Baarman – [0114]).
Regarding claim 19 as applied to claim 15, Heczko as modified by Baarman further teaches further comprising the step of sending package related information to a user device linked to the appliance (read as central hub 168 can be programmed through a setup screen to link unique user profile identifiers to the entire system or to individual inductive readers 102; receiver 176 receives the product and user information from the transmitter 172; the information is transmitted to data storage 180, which may include a user account for each unique user profile) (Baarman – [0099], [0112], [0116]-[0117], and [0132]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648